Per Curiam.
This cause coming on for final adjudication before Division A of the court upon the transcript of the record and briefs of counsel for the respective parties, upon due consideration the court finds that there was no final judgment rendered in said cause from which writ of error would lie, and it is, therefore, hereby considered, ordered and adjudged that the writ of error in said cause be, and the same is hereby, dismissed at the cost of the plaintiff in error. Harrison v. Thurston, 11 Fla. 307; Gates v. Hayner, 22 Fla. 325; Ropes v. Eldridge, 39 Fla. 47, 21. South. Rep. 570.